83785: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-26905: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83785


Short Caption:RODEROS (MICHAEL) VS. STATECourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - C343096Classification:Criminal Appeal - Other - Direct


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:08/11/2022How Submitted:On Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantMichael Manzano RoderosLeslie A. Park


RespondentThe State of NevadaAlexander G. Chen
							(Clark County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


09/20/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


11/16/2021Filing FeeAppeal Filing Fee Waived.  Criminal. (SC)


11/16/2021Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement and Notice of Briefing Schedule mailed to counsel for appellant.) (SC)21-32976




11/16/2021Notice/OutgoingIssued Notice to File Case Appeal Statement/Criminal. Due date: 7 days. (SC)21-32980




11/23/2021Notice of Appeal DocumentsFiled Case Appeal Statement. (SC)21-33642




11/30/2021Transcript RequestFiled Amended Request for Transcript of Proceedings. Transcripts requested: 8/10/21; 8/11/21; 8/12/21; and 10/28/21. To Court Reporter: Sara Richardson. (SC)21-34116




12/06/2021TranscriptFiled Notice from Court Reporter. Sara Richardson stating that the requested transcripts were delivered.  Dates of transcripts: 8/10/21; 8/11/21; 8/12/21 and 10/28/21. (SC)21-34715




12/07/2021Docketing StatementFiled Docketing Statement. (SC)21-34883




02/07/2022BriefFiled Appellant's Opening Brief. (SC)22-04190




02/07/2022AppendixFiled Appellant's Appendix, Vol. 1. (SC)22-04191




02/07/2022AppendixFiled Appellant's Appendix, Vol. 2. (SC)22-04192




03/08/2022BriefFiled Respondent's Answering Brief. (SC)22-07412




04/27/2022Case Status UpdateBriefing Completed/To Screening.  No reply brief filed.  (SC)


08/11/2022Order/ProceduralFiled Order Submitting for Decision Without Oral Argument.  (SC)22-25219




08/26/2022Order/DispositionalFiled Order of Affirmance. "ORDER the judgment of conviction  AFFIRMED."  SNP22  - JH/LS/DH. (SC)22-26905





Combined Case View